  Case 5:21-cv-00005-JPB Document 1 Filed 01/07/21 Page 1 of 19 PageID #: 1




                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF WEST VIRGINIA                     ELECTRONICALLY
                                        WHEELING                                          FILED
                                                                                         01/07/2021
                                                                                   U.S. DISTRICT COURT
 DAWN SATTERFIELD and                                                              Northern District of WV
 BRIAN SATTERFIELD,

         Plaintiffs,
                                                                      5:21-CV-5
                                                   Civil Action No. ____________________
 v.
                                                                 Bailey
                                                   Judge ____________________________
 KENNETH CHARLES ROSBOROUGH,
 and CARPET RIDE, LLC,

      Defendants.




                                          COMPLAINT

         NOW COME the Plaintiffs, Dawn Satterfield and Brian Satterfield, who for their

Complaint against Defendants, Kenneth Charles Rosborough and Carpet Ride, LLC state as

follows:

                                            PARTIES

         1.      The Plaintiffs, Dawn Satterfield and Brian Satterfield, are husband and wife, and

have at all times material and relevant hereto, resided at 10 Hercules Court, Sewell, New Jersey

08080.

         2.      Upon information and belief, the Defendant, Kenneth Charles Rosborough

(hereinafter “Defendant Rosborough”), at all times material and relevant hereto, was an adult

individual who resided at 3904 7th 3 NE, Washington D.C., District of Columbia 20017.

         3.      Upon information and belief, Defendant, Carpet Ride, LLC (hereinafter “Defendant

Carpet Ride”), at all times material and relevant hereto, was a Limited Liability Company
  Case 5:21-cv-00005-JPB Document 1 Filed 01/07/21 Page 2 of 19 PageID #: 2




organized and existing under the laws of the State of Maryland, with a principal place of business

located at 11720 Vernon Road, Waldorf, Maryland 20601.

         4.      Upon information and belief, James Coffey, the resident agent and sole owner

and/or member of Defendant Carpet Ride, at all times material and relevant hereto was a resident

of the State of Maryland.

         5.      Upon information and belief, Flagship Two, LLC, at all times material and relevant

hereto, was a Limited Liability Company organized and existing under the laws of the State of

Maryland, with a principal place of business located at 11720 Vernon Road, Waldorf, Maryland

20601.

         6.      Upon information and belief, Flagship Two, LLC is no longer in existence and is

now known as Defendant Carpet Ride with its sole owner and/or member being James Coffey.

                                  JURISDICTION AND VENUE

         7.      The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332, in that there is complete diversity of citizenship amongst the parties, and the amount in

controversy exceeds $75,000.00, exclusive of interests and costs.

         8.      Venue in this district and division is proper pursuant to 28 U.S.C. § 1391, in that

the entirety of the events and omissions giving rise to this civil action occurred in Ohio County,

West Virginia.

                                               FACTS

         9.      Plaintiffs reallege and incorporate by reference each of the foregoing paragraphs of

their Complaint as if specifically set out herein.

         10.     On or about February 24, 2019, Defendant Rosborough, at all times material and

relevant hereto, was the permissive operator and/or in lawful possession of a 2005 MCIN Bus



                                                     2
  Case 5:21-cv-00005-JPB Document 1 Filed 01/07/21 Page 3 of 19 PageID #: 3




(VIN 1M8PDMPA65P056582) (“Carpet Ride Bus”) that displayed Defendant Carpet Ride’s

business name/placard (or former name Flagship Two, LLC) and the company’s federally issued

USDOT Number (#2431898).

       11.     Defendant Carpet Ride, at all times material and relevant hereto, was an Interstate

Motor Carrier as defined by the Federal Motor Carrier Safety Regulations (FMCSR), and was

required to comply with all applicable provisions/regulations provided for by the Federal Motor

Carrier Safety Administration (FMCSA) and the FMCSR.

       12.     Defendant Carpet Ride, at all times material and relevant hereto, utilized specific

authority provided to it by the federal government to transport passengers for compensation in

direct furtherance of its business operations by utilizing commercial motor vehicles.

       13.     Defendant Carpet Ride, at all times material and relevant hereto, was issued

USDOT Number #2431898.

       14.     Defendant Carpet Ride, at all times material and relevant hereto, acted by and

through its actual, apparent, entrusted, authorized and/or ostensible agents, employees, contractors

and/or servants, including, but not limited to, Defendant Rosborough, and conducted business

throughout the State of West Virginia, which included, but was not limited to, Ohio County.

       15.     Defendant Rosborough at all times material and relevant hereto, was an actual,

apparent, entrusted, authorized and/or ostensible agent, employee, contractor, representative,

permissive operator and/or servant of Defendant Carpet Ride, as described more fully throughout

this Complaint.

       16.     Defendant Rosborough at all times material and relevant hereto, was operating the

Carpet Ride Bus that was owned by, registered to, and acting under the direct control, direction

and authority of Defendant Carpet Ride.



                                                 3
  Case 5:21-cv-00005-JPB Document 1 Filed 01/07/21 Page 4 of 19 PageID #: 4




       17.     Defendant Rosborough, at all times material and relevant hereto, was operating the

subject Carpet Ride Bus for his own interests and profitable benefit, and also for the interest and

profitable benefits of Defendant Carpet Ride.

       18.     On or about February 24, 2019, Defendant Rosborough was operating the Carpet

Ride Bus on Interstate 70 in Ohio County, West Virginia, when the Carpet Ride Bus was stopped

in traffic due to an unrelated incident on the roadway.

       19.     Plaintiff Dawn Satterfield, at all times material and relevant hereto, was a passenger

on the Carpet Ride Bus.

       20.     After the Carpet Ride Bus had been stopped in traffic for some time, Plaintiff

Satterfield prudently, safely and lawfully attempted to walk to the back of the Carpet Ride Bus to

utilize the Carpet Ride Bus’s restroom.

       21.     As Plaintiff Satterfield approached the Carpet Ride Bus restroom, Defendant

Rosborough negligently, carelessly and/or recklessly allowed and/or caused the Carpet Ride Bus

to move backwards and/or reverse violently into the motor vehicle stationed behind the Carpet

Ride Bus causing Plaintiff Satterfield to fall and sustain substantial injuries.

       22.     Defendant Rosborough, at all times material and relevant hereto, negligently,

carelessly and/or recklessly operated the Carpet Ride Bus, which included, but was not limited to,

failing to be cognizant of the vehicle stationed behind the Carpet Ride Bus, allowing the Carpet

Ride Bus to move backwards and/or reverse when it was clearly unsafe to do so, operating the

Carpet Ride Bus while distracted and directly and proximately causing the subject collision which

caused Plaintiff Dawn Satterfield to fall and sustain substantial injuries.

       23.     Defendant Rosborough, at all times material and relevant hereto negligently,

carelessly and recklessly failed to maintain the Carpet Ride Bus in a stopped and/or stationary



                                                  4
  Case 5:21-cv-00005-JPB Document 1 Filed 01/07/21 Page 5 of 19 PageID #: 5




position on Interstate 70, which directly and proximately resulted in him causing a preventable

collision and causing Plaintiff Dawn Satterfield to fall and sustain substantial injuries.

        24.    Defendant Rosborough, at all times material and relevant hereto, owed Plaintiff

Dawn Satterfield a duty to exercise due and reasonable care to maintain control of the Carpet Ride

Bus; to maintain the Carpet Ride Bus in a stopped and/or stationary position; to not let his foot off

the brake and/or allow the Carpet Ride Bus to move backwards and/or reverse; to apply the Carpet

Ride Bus brakes in a safe and timely manner as to not allow the Carpet Ride Bus to reverse into

the vehicle stationed behind it; and to obey all applicable traffic regulations, statutes, rules and

laws so as to not cause the subject collision.

        25.    Defendant Rosborough’s negligent, careless and/or reckless driving actions and/or

omissions were the direct and proximate cause of the subject collision referenced throughout this

Complaint, and the severe, catastrophic and permanent injuries and damages caused to Plaintiff

Dawn Satterfield.

        26.    The injuries and damages suffered by Plaintiff Dawn Satterfield, under the

circumstances described throughout this Complaint, were also the direct and proximate result of

the negligent, careless and reckless actions and/or omissions of Defendant Carpet Ride and its

agents, servants and/or employees as described throughout this Complaint.

        27.    Defendant Rosborough and Defendant Carpet Ride breached their duty of care

owed to Plaintiff Dawn Satterfield as described throughout this Complaint, and such breach of

their duty of care directly and proximately resulted in the injuries sustained by Plaintiff Dawn

Satterfield.




                                                  5
  Case 5:21-cv-00005-JPB Document 1 Filed 01/07/21 Page 6 of 19 PageID #: 6




                             COUNT I – NEGLIGENCE
                      DAWN SATTERFIELD v. CARPET RIDE, LLC

       28.     Plaintiffs incorporate herein by reference all preceding Paragraphs of this

Complaint, as if each and every one was individually set forth herein and at length.

       29.     Defendant Carpet Ride, at all times material and relevant hereto, owed a duty to

take reasonable care to prevent the unsafe operation of its Carpet Ride Bus and/or to prevent

operation by any individual/person who was likely to operate any vehicle under the company’s

federal issued USDOT Number (#2431898) in an unsafe and unreasonably dangerous manner.

       30.     Defendant Carpet Ride, at all times material and relevant hereto, owed a duty to

those who might encounter and/or be injured by the subject Carpet Ride Bus being operated by

Defendant Rosborough, including, but not limited to, Plaintiff Dawn Satterfield.

       31.     The injuries and damages suffered by Plaintiffs were also the direct and proximate

result of Defendant Carpet Ride’s own actions and/or omissions which were negligent, careless

and/or reckless conduct in the following particulars:

               a.     Failing to adequately monitor, control and/or supervise Defendant
                      Rosborough who was operating a motor vehicle on behalf of the Company;

               b.     Providing, implying and/or expressing permission to Defendant
                      Rosborough to operate the Carpet Ride Bus without complying with various
                      requirements of the FMCSR, as outlined throughout this Complaint;

               c.     Authorizing Defendant Rosborough to operate the Carpet Ride Bus without
                      complying with various requirements of the FMCSR;

               d.     Permitting Defendant Rosborough to operate a company motor vehicle
                      without first undertaking adequate measures to ensure that he, in fact,
                      possessed the requisite skills, ability, training, experience and/or was, in
                      fact, capable of safely operating the vehicle in a lawful manner so as not to
                      harm passengers on the Carpet Ride Bus;

               e.     Failing to ensure that Defendant Rosborough complied with applicable
                      West Virginia law while operating a motor vehicle on behalf of the
                      Company;


                                                 6
Case 5:21-cv-00005-JPB Document 1 Filed 01/07/21 Page 7 of 19 PageID #: 7




         f.    Permitting Defendant Rosborough to operate a company motor vehicle
               when it knew or had reason to know that his lack of training, experience
               and/or driving propensities would cause him to operate said vehicle in an
               unsafe and/or unlawful manner, thereby creating unreasonable risk of harm
               to passengers on the Carpet Ride Bus and others on the road;

         g.    Failing to adequately instruct and/or train its drivers, specifically Defendant
               Rosborough, in safe, proper and prudent operation of a commercial motor
               vehicle under the applicable Commercial Drivers’ Manuals, the FMCSR
               and/or West Virginia Law;

         h.    Failing to inquire, investigate and/or determine whether Defendant
               Rosborough was qualified to legally operate a motor vehicle on the day of
               the collision;

         i.    Permitting Defendant Rosborough to operate the Carpet Ride Bus without
               first undertaking adequate measures to ensure that he, in fact, possessed the
               requisite skills, ability, training, experience and/or was, in fact, capable of
               safely operating the equipment in a lawful manner, so as not to harm other
               passengers on the Carpet Ride Bus and other drivers on the roadway;

         j.    Failing to instruct, train and educate its drivers, including Defendant
               Rosborough, regarding how to properly handle the Carpet Ride Bus when
               it is in heavy traffic conditions;

         k.    Failing to instruct, train and educate its drivers, including Defendant
               Rosborough, regarding when it is appropriate/inappropriate to allow the
               Carpet Ride Bus to move backwards and/or reverse when the Carpet Ride
               Bus is in heavy traffic conditions and how not to crash into other vehicles
               when doing so;

         l.    Failing to properly instruct, train and educate its drivers, including
               Defendant Rosborough regarding Defensive Driving Techniques and/or the
               Smith Systems;

         m.    Failing to comply with all applicable state and federal laws under the
               circumstances as provided under 49 C.F.R. § 390.3;

         n.    Failing to properly instruct, train and educate its drivers, including
               Defendant Rosborough, of the ins and outs of stopping distance, speed and
               visibility, and backing a commercial motor vehicle;

         o.    Failing to ensure those permitted to operate its commercial equipment,
               including Defendant Rosborough, complied with and/or observed the
               FMCSR in violation of 49 C.F.R. § 390.11;


                                          7
Case 5:21-cv-00005-JPB Document 1 Filed 01/07/21 Page 8 of 19 PageID #: 8




         p.    Failing to comply with 49 C.F.R. § 396.11 requiring proper inspections by
               persons permitted to operate a commercial vehicle owned and/or controlled
               by Defendant Carpet Ride;

         q.    Failing to comply with 49 C.F.R. § 390.13 which prohibits aiding, abetting,
               encouraging and/or requiring violations of the FMCSR by persons
               permitted to operate commercial motor vehicles owned/controlled by
               Defendant Carpet Ride;

         r.    Failing to implement company procedures and/or policies directed toward
               its drivers, including Defendant Rosborough, concerning safe driving
               principles whenever operating a motor vehicle on behalf of the company;

         s.    Failing to develop policies and/or procedures directed to its drivers,
               including Defendant Rosborough, concerning the proper, safe and lawful
               operation of a motor vehicle to protect passengers on the bus and other
               drivers positioned around their vehicle;

         t.    Failing to know and/or comply with the FMCSR, as required by 49 C.F.R.
               § 390.3(e)(1);

         u.    Failing to instruct Defendant Rosborough on the requirements of the
               FMCSR, as required by 49 C.F.R. § 390.3(e)(2);

         v.    Failing to employ a competent and/or qualified safety director;

         w.    Failing to adequately staff a safety department;

         x.    Failing to instruct its driver, including Defendant Rosborough, to not
               operate a motor vehicle while distracted;

         y.    Failing to instruct its driver, including Defendant Rosborough, to not
               operate a motor vehicle while a passenger is standing and/or walking;

         z.    Failing to intervene and/or prevent Defendant Rosborough from violating
               Federal, State and/or Local Rules, Laws and/or Regulations when it knew
               and/or should have known that he was unaware of and/or had the propensity
               to violate the same;

         aa.   Failing to properly vet Defendant Rosborough;

         bb.   Failing to properly train Defendant Rosborough;

         cc.   Failing to comply with industry best practices and/or safety standards;



                                         8
  Case 5:21-cv-00005-JPB Document 1 Filed 01/07/21 Page 9 of 19 PageID #: 9




               dd.     Failing to exercise due care generally;

               ee.     Failing to discharge its duty to meet minimum standards of safety for the
                       public and persons like Plaintiff Dawn Satterfield; and

               ff.     Failing to develop policies and/or procedures directed to its drivers,
                       including Defendant Rosborough, concerning the proper, safe and lawful
                       operation of a motor vehicle to protect its passengers and other drivers
                       positioned around the Carpet Ride Bus.

        32.    Defendant Carpet Ride owed a duty to Plaintiff Dawn Satterfield to use reasonable

care for her safety in all particulars as pleaded throughout the Complaint.

        33.    The acts and/or omissions of Defendant Carpet Ride, as described fully throughout

this Complaint, exhibited a conscious disregard for the rights and safety of Plaintiff Dawn

Satterfield, and other individuals who were passengers on the Carpet Ride Bus and were operating

motor vehicles at and/or near the collision location, as its stated conduct had a great probability of

causing substantial harm.

        34.    Defendant Carpet Ride, individually, and by and through its actual, apparent,

authorized, entrusted and/or ostensible agents, employees, contractors, representatives, permissive

operators and/or servants, breached its duties owed to Plaintiff Dawn Satterfield in all the

particulars as pleaded through this Complaint.

        35.    The acts of Defendant Carpet Ride, at all times relevant and material hereto,

constituted reckless, wanton, willful and gross acts toward the health and welfare of Plaintiff Dawn

Satterfield.

        36.    The acts of Defendant Carpet Ride, at all times relevant and material hereto, were

so outrageous that punitive damages should be assessed against it, so as to punish and deter it and

others from behaving similarly in the future.




                                                  9
 Case 5:21-cv-00005-JPB Document 1 Filed 01/07/21 Page 10 of 19 PageID #: 10




       37.    As a direct and proximate result of Defendant Carpet Ride’s negligent, careless and

reckless actions and/or omissions, Plaintiff Dawn Satterfield was caused to suffer

significant/severe/catastrophic bodily injuries and damages, including, but not limited to, the

following:

              a.    C4-C5 disc herniation;

              b.    C5-C6 disc bulge;

              c.    Lumbar radiculopathy;

              d.    Lumbar strain/sprain;

              e.    Chronic pain syndrome;

              f.    Right shoulder pain;

              g.    Cervicalgia;

              h.    Myofascial muscle pain;

              i.    Primary osteoarthritis of right shoulder;

              j.    Sacroiliitis;

              k.    Cervical radiculopathy;

              l.    Left shoulder pain;

              m.    Adhesive capsulitis of the left shoulder;

              n.    Focal tendinosis of the supraspinatus tendon without tear; and

              o.    Other serious and severe injuries, the exact nature of which is unknown to
                    Plaintiff Dawn Satterfield as this time.

       38.    As a direct and proximate result of the negligent, careless, reckless and outrageous

actions and/or omissions of Defendant Carpet Ride, Plaintiff Dawn Satterfield has suffered

physical pain, physical disabilities, personal injuries, functional injuries, mental distress,

emotional anguish, anxiety, emotional suffering, annoyance, required to undergo extensive


                                               10
 Case 5:21-cv-00005-JPB Document 1 Filed 01/07/21 Page 11 of 19 PageID #: 11




medical treatment, required to take pain medication for her collision related injuries,

inconvenience and a diminishment in her ability to fully function, enjoy and earn a living.

        39.      As a direct and proximate result of the negligent, careless, reckless and outrageous

actions and/or omissions of Defendant Carpet Ride, Plaintiff Satterfield is reasonably certain to

incur a permanent and substantial physical deformity/disfigurement, a permanent physical

function injury, permanent pain and discomfort, permanent disability, future physical pain, future

mental and emotional anguish, future annoyance, future inconvenience, and a future diminishment

in her ability to fully function, enjoy life and a earn a living.

        40.      As a direct and proximate result of the negligent, careless, reckless and outrageous

actions and/or omissions of Defendant Carpet Ride, Plaintiff Dawn Satterfield has incurred

medical bills.

        41.      As a direct and proximate result of the negligent, careless, reckless and outrageous

actions and/or omissions of Defendant Carpet Ride, Plaintiff Dawn Satterfield is reasonably certain

to and will continue to incur future medical bills.

        42.      As a direct and proximate result of the negligent, careless, reckless and outrageous

actions and/or omissions of Defendant Carpet Ride, Plaintiff Dawn Satterfield has been required

to under significant medical treatment, take medication for her collision related

ailments/symptoms and is reasonably certain to require additional medical care, pain management

and medications in the future related to her collision related injuries.

        43.      As a direct and proximate result of the negligent, careless, reckless and outrageous

actions and/or omissions of Defendant Carpet Ride, Plaintiff Dawn Satterfield has suffered an

interruption of her daily habits, employment, activities and life’s pleasures, and will continue to

do so into the indefinite future, potentially permanently, all to her great detriment and loss.



                                                   11
 Case 5:21-cv-00005-JPB Document 1 Filed 01/07/21 Page 12 of 19 PageID #: 12




       44.     As a direct and proximate result of the negligent, careless, reckless and outrageous

actions and/or omissions of Defendant Carpet Ride, Plaintiff Dawn Satterfield has sustained

physical pain, loss of earnings, permanent and total injuries, physical and emotional suffering and

mental anguish for which she still suffers and will continue to suffer for an indefinite period of

time and/or permanently.

       45.     At all times material and relevant hereto, Plaintiff Dawn Satterfield was prudently,

carefully and reasonably attempting to utilize the Carpet Ride Bus restroom and in no way caused

and/or contributed to the subject collision and/or her injuries and damages.

       WHEREFORE, Plaintiffs, Dawn Satterfield and Brian Satterfield, respectfully pray that

judgment be entered against the Defendants, Kenneth Charles Rosborough and Carpet Ride, LLC,

jointly and severally, for compensatory damages, as well as punitive damages, and for pre-

judgment and post-judgment interest, attorneys’ fees and costs expended in this action, any other

specific or general relief as may become apparent as this matter progresses, and other such relief

as this Court deems proper.

             COUNT II – RESPONDEAT SUPERIOR/VICARIOUS LIABILITY
                   DAWN SATTERFIELD V. CARPET RIDE, LLC

       46.     Plaintiffs incorporate herein by reference all preceding Paragraphs of this

Complaint, as if each and every one was individually set forth herein and at length.

       47.     Defendant Carpet Ride LLC, at all times material and relevant hereto, entrusted,

permitted and/or allowed Defendant Rosborough to operate the subject Carpet Ride Bus with its

USDOT Number (#2431898), which the company owned, was registered to, prominently

displayed the company’s name (or former name Flagship Two, LLC), prominently displayed the

company’s operating authority and of which the company controlled. Consequently, Defendant

Carpet Ride is also vicariously liable for all injuries and damages caused by Defendant


                                                12
 Case 5:21-cv-00005-JPB Document 1 Filed 01/07/21 Page 13 of 19 PageID #: 13




Rosborough’s negligent, careless, reckless and outrageous actions and/or omissions leading up to

and at the time of the subject collision pursuant to the doctrine of respondeat superior and/or

vicarious liability.

        48.     Defendant Carpet Ride, at all times material and relevant hereto, is liable for the

acts of its respective, actual, apparent, authorized, entrusted and/or ostensible agents, employees,

contractors, representatives, permissive operators and/or servants, including, but not limited to,

Defendant Carpet Ride, who were operating within the course and scope of their employment

and/or agency relationships pursuant to the doctrine of joint venture, vicarious liability, actual or

implied agency and/or other common law or statutory theories of liability.

        49.     Defendant Carpet Ride is vicariously liable for the negligent, careless, reckless, and

outrageous acts and/or omissions of Defendant Rosborough because:

                a.     Defendant Rosborough is and/or was the actual, apparent, authorized,
                       and/or ostensible agent, employee, contractor, representative, permissive
                       operator and/or servant of Defendant Carpet Ride at all times relevant and
                       material to the subject collision;

                b.     Defendant Carpet Ride exercised sufficient control over Defendant
                       Rosborough as to constitute a master-servant and/or principal-agent
                       relationship;

                c.     Defendant Carpet Ride expressly permitted Defendant Rosborough to
                       operate a commercial motor vehicle with its company placard/logo and
                       using its federally issued USDOT Number (#2431898);

                d.     At all material times, Defendant Carpet Ride was and/or was deemed to be,
                       by the FMCSR, Defendant Rosborough’s employer and/or statutory
                       employer; and/or

                e.     Federal and State Laws and/or regulations impose such vicarious liability
                       on Defendant Carpet Ride for the negligent, careless and reckless conduct
                       of its agent, employee, contractor, permissive operator and/or servant
                       Defendant Rosborough.




                                                 13
 Case 5:21-cv-00005-JPB Document 1 Filed 01/07/21 Page 14 of 19 PageID #: 14




        50.     All the injuries and damages suffered by, and reasonably anticipated to be suffered

by Plaintiffs in the future, as specifically stated in Paragraphs 37 through 44 and Count IV of this

Complaint, were the direct and proximate result of Defendant Rosborough’s negligent, careless,

reckless and outrageous actions and/or omissions, and for which Defendant Carpet Ride is

responsible, as described more fully in Count III of this Complaint and incorporated herein.

        51.     As a direct and proximate result of such negligence, carelessness, recklessness and

outrageousness, Plaintiffs have suffered those injuries and damages, as set forth more fully

throughout this Complaint, including, but not limited to, Paragraphs 37 through 44 and Count IV

of this Complaint, which Paragraphs are hereby incorporated herein in their entirety concerning

all claims and allegations asserted against Defendant Carpet Ride in Count II of this Complaint.

        WHEREFORE, Plaintiffs, Dawn Satterfield and Brian Satterfield, respectfully pray that

judgment be entered against the Defendants, Kenneth Charles Rosborough and Carpet Ride, LLC,

jointly and severally, for compensatory damages, as well as punitive damages, and for pre-

judgment and post-judgment interest, attorneys’ fees and costs expended in this action, any other

specific or general relief as may become apparent as this matter progresses, and other such relief

as this Court deems proper.

                            COUNT III – NEGLIGENCE
               DAWN SATTERFIELD v. KENNETH CHARLES ROSBOROUGH

        52.     Plaintiffs incorporate herein by reference all preceding Paragraphs of this

Complaint, as if each and every one was individually set forth herein and at length.

        53.     Defendant Rosborough at all times material and relevant hereto, owed a duty to all

passengers on the Carpet Ride Bus, all persons/individuals he might encounter and/or be injured

by the subject Carpet Ride Bus he was operating, including, but not limited to, Plaintiff Dawn

Satterfield.


                                                14
 Case 5:21-cv-00005-JPB Document 1 Filed 01/07/21 Page 15 of 19 PageID #: 15




        54.    Defendant Rosborough had a duty to take reasonable care to prevent the unsafe

operation of the subject Carpet Ride Bus he was operating and/or not to operate the subject Carpet

Ride Bus truck in an unreasonably dangerous manner.

        55.    The injuries and damages suffered by Plaintiffs are the direct and proximate result

of Defendant Rosborough’s negligence, carelessness and/or recklessness, in the following

particulars:

               a.   Failing to maintain a proper lookout for traffic and roadway conditions that
                    existed behind the Carpet Ride Bus and/or surrounding his vehicle;

               b.   Failing to maintain proper and adequate control of his vehicle;

               c.   Failing to maintain his vehicle in a stopped position in response to the existing
                    traffic conditions;

               d.   Failing to properly reverse and/or back-up when it was not safe to do so;

               e.   Failure to pay attention while operating a motor vehicle;

               f.   Operating the Carpet Ride Bus while distracted;

               g.   Failing to keep a reasonable look-out for other vehicles lawfully on the
                    roadway;

               h.   Failing to properly use the commercial vehicle’s rear-view mirrors, so as to
                    properly identify any and all vehicles that were located behind the Carpet Ride
                    Bus before he allowed the Carpet Ride Bus and/or reversed into a specific
                    area/space;

               i.   Failing to maintain control of the Carpet Ride Bus in violation of West
                    Virginia Code § 17C-6-1;

               j.   Operating a motor vehicle while distracted and/or fatigued;

               k.   Operating a motor vehicle on limited sleep, while drowsy, fatigued and/or
                    sleepy;

               l.   Failing to adhere to Federal/State/Local Regulations and Laws when
                    operating a commercial vehicle;

               m.   Causing a preventable collision;


                                                15
Case 5:21-cv-00005-JPB Document 1 Filed 01/07/21 Page 16 of 19 PageID #: 16




          n.    Failing to maintain his motor vehicle in a stopped position to avoid the subject
                preventable collision;

          o.    Reversing his vehicle when it was unsafe to do so;

          p.    Allowing and/or continuing to operate his motor vehicle in the direction of
                the vehicle stationed behind the Carpet Ride Bus when he saw, or in the
                exercise of reasonable diligence, should have seen that further operation in
                that direction would result in a collision;

          q.    Disregarding the rights of Plaintiff Dawn Satterfield who was carefully,
                prudently and safely attempting to utilize the Carpet Ride Bus restroom, by
                failing to use due care and caution under the circumstances;

          r.    Operating his vehicle without being in reasonable control of same;

          s.    Operating a commercial motor vehicle in a reckless manner;

          t.    Failing to use Smith System training;

          u.    Failing to employ Defensive Driving strategies;

          v.    Operating his vehicle too closely to other traffic behind and around his
                vehicle;

          w.    Operating a vehicle in a negligent, careless and reckless manner;

          x.    Operating a vehicle in willful or wanton disregard for the safety of other
                persons and property, including, but not limited to, Plaintiff Dawn Satterfield;

          y.    Failing to comply with West Virginia law in that he operated a vehicle without
                being in proper and adequate control of the same;

          z.    Violating industry standards concerning rest times, hours worked, hours
                driven, attentiveness, distracted driving, and/or adhering to the traffic laws
                concerning the operation of a commercial motor vehicle on roads;

          aa.   Failing to recognize obvious hazards which should have been anticipated
                and/or guarded against when operating a motor vehicle, specifically, being
                cognizant of other vehicles located behind his vehicle;

          bb.   Failing to slow and/or stop his vehicle in response to the existing traffic
                conditions;




                                            16
 Case 5:21-cv-00005-JPB Document 1 Filed 01/07/21 Page 17 of 19 PageID #: 17




               cc.   Failing to stop, slow down or take any other action to avoid the subject
                     preventable collision;

               dd.   Failing to recognize obvious hazards which he should have anticipated and/or
                     guarded against when operating a commercial motor vehicle, specifically,
                     being cognizant of other vehicles while driving in reverse and/or backing-up
                     a commercial motor vehicle;

               ee.   Failing to practice and/or understand, at a minimum, safety standard concepts
                     as outlined in the FMCSR and the Commercial Driving License Manual;

               ff.   Operating a commercial motor vehicle in violation of the laws, ordinances
                     and regulations of the State of West Virginia, in violation of 49 C.F.R. §
                     392.2;

               gg.   Failing to employ and/or understand space management, specifically,
                     managing the space in and around the Carpet Ride Bus at all relevant times;

               hh.   Violating the applicable sections of the FMCSR, inasmuch as those sections
                     provide the minimum, generally accepted standards of care in the operation
                     of commercial motor vehicles;

               ii.   Failing to adhere to all Defendant Carpet Ride’s internal policies and
                     procedures concerning safe and lawful operation of company vehicles; and

               jj.   Failing to exercise due care generally in the operation of the vehicle he was
                     driving.

       56.     Defendant Rosborough, at all times material and relevant herein, owed a duty to

Plaintiff Dawn Satterfield to use reasonable care for her safety in all the particulars as pleaded

throughout this Complaint.

       57.     Defendant Rosborough, at all times material and relevant hereto, breached his

duties owed to Plaintiff Dawn Satterfield in all particulars as pleaded throughout this Complaint.

       58.     The acts of Defendant Rosborough, as described throughout this Complaint,

exhibited a conscious disregard for the rights and safety of Plaintiff Dawn Satterfield, other

passengers on the Carpet Ride Bus and other individuals who were operating vehicles at and/or

near the collision location, as his stated conduct had a great probability of causing harm.



                                                 17
 Case 5:21-cv-00005-JPB Document 1 Filed 01/07/21 Page 18 of 19 PageID #: 18




        59.    The acts of Defendant Rosborough constituted reckless, wanton, willful and gross

acts toward the health and welfare of Plaintiff Dawn Satterfield, other passengers and other

individuals who were operating vehicles at and/or near the collision location.

        60.    The acts of Defendant Rosborough were so outrageous that punitive damages

should be assessed against him, to punish and deter him, and others, from behaving similarly in

the future.

        61.    As a direct and proximate result of such negligence, carelessness, recklessness and

outrageousness of Defendant Rosborough, Plaintiffs have suffered those injuries and damages as

set forth more fully throughout this Complaint, including, but not limited to Paragraphs 37 through

44 and Count IV of this Complaint, which Paragraphs are hereby incorporated in their entirety

concerning all claims and allegations being asserted against Defendant Rosborough in Count III

of this Complaint.

        WHEREFORE, Plaintiffs, Dawn Satterfield and Brian Satterfield, respectfully pray that

judgment be entered against the Defendants, Kenneth Charles Rosborough and Carpet Ride, LLC,

jointly and severally, for compensatory damages, as well as punitive damages, and for pre-

judgment and post-judgment interest, attorneys’ fees and costs expended in this action, any other

specific or general relief as may become apparent as this matter progresses, and other such relief

as this Court deems proper.

                          COUNT IV – LOSS OF CONSORTIUM
                       BRIAN SATTERFIELD v. ALL DEFENDANTS

        62.    Plaintiffs incorporate herein by reference all preceding Paragraphs of this

Complaint, as if each and every one was individually set forth herein and at length.

        63.    As a direct and proximate result of the wrongful conduct of Defendant Carpet Ride

and Defendant Rosborough, as specifically pled throughout this Complaint, Plaintiff Brian


                                                18
 Case 5:21-cv-00005-JPB Document 1 Filed 01/07/21 Page 19 of 19 PageID #: 19




Satterfield has suffered a loss of the love, society, comfort, companionship, assistance, and

services of his wife, Plaintiff Dawn Satterfield, and is reasonably certain to continue to suffer such

losses on a permanent basis into the future.

       64.     As a direct and proximate result of the wrongful conduct of Defendant Carpet Ride

and Defendant Rosborough, as specifically pled throughout this Complaint, Plaintiff Brian

Satterfield has suffered, and is reasonably certain to continue to suffer, annoyance, aggravation,

inconvenience, and emotional distress due to the injuries of his wife, Plaintiff Dawn Satterfield.

       WHEREFORE, Plaintiffs, Dawn Satterfield and Brian Satterfield, respectfully pray that

judgment be entered against the Defendants, Kenneth Charles Rosborough and Carpet Ride, LLC,

jointly and severally, for compensatory damages, as well as punitive damages, and for pre-

judgment and post-judgment interest, attorneys’ fees and costs expended in this action, any other

specific or general relief as may become apparent as this matter progresses, and other such relief

as this Court deems proper.

                   A TRIAL BY JURY IS DEMANDED ON ALL ISSUES.

                                                      DAWN SATTERFIELD and BRIAN
                                                      SATTERFIELD, Plaintiffs,


                                               By:           /s/    Scott S. Blass
                                                      SCOTT S. BLASS (#4628)
                                                      JUSTIN JOSEPH SELEP (#13771)
                                                      BORDAS & BORDAS, PLLC
                                                      1358 National Road
                                                      Wheeling, WV 26003
                                                      Telephone: (304) 242-8410
                                                      sblass@bordaslaw.com
                                                      jselep@bordaslaw.com
                                                      Counsel for Plaintiffs




                                                 19
